Citation Nr: 1329201	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-04 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, formerly claimed as nervousness, has 
been submitted.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel




INTRODUCTION

The Veteran had active service from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The January 2009 rating decision reopened the claim finding 
that new and material evidence had been submitted.  
Regardless of RO actions, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  

At the time of the November 1992 rating decision, the 
Veteran's claim was adjudicated as a claim for entitlement 
to service connection for a chronic acquired psychiatric 
disorder.  In light of the reopening of the Veteran's claim 
and the Court's holding in Clemons v. Shinseki, 23 Vet. App. 
1 (2009) that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled, the Veteran's reopened 
claim for entitlement to service connection has been 
characterized as noted above.

The Board notes that service personnel records appear to 
have been associated with the claims file after the final 
November 1992 rating decision.  In that regard, the current 
version of 38 C.F.R. § 3.156(c)(1) provides that when VA 
receives or associates relevant service department records 
that existed and had not been associated with the claims 
file when VA first decided the claim, VA will reconsider the 
claim on a de novo basis, as opposed to determining whether 
new and material evidence has been received to reopen 
previously denied claims.  That said 38 C.F.R. § 3.156(c)(2) 
states that paragraph (c)(1) does not apply to records that 
VA could not have obtained when it decided the claims 
because the records did not exist when VA decided the claim 
or because the Veteran failed to provide sufficient 
information for VA to identify and obtain the records.  In 
this case, the Veteran's original claim for entitlement to 
service connection for nervousness made no mention of any 
in-service personal assault or other in-service stressor 
such that VA would have been apprised that his service 
personnel records would have been relevant.  As such, the 
Veteran's claim cannot be considered on an original basis 
without the provision of new and material evidence.

The Board has not only reviewed the Veteran's physical 
claims file, but also his Virtual VA electronic claims file 
to ensure a total review of the evidence. 
 
The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1992, the RO denied the Veteran's claim for 
service connection for a chronic acquired psychiatric 
disorder, finding that there was no evidence of in-service 
psychiatric symptoms or treatment, symptoms or treatment for 
a psychosis within one year of separation from service, and 
no evidence of a currently diagnosed psychiatric disorder.  
The Veteran did not appeal.

2.  Evidence received since the November 1992 rating 
decision raises a reasonable possibility of substantiating 
the Veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision that denied the claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the November 1992 rating 
decision in relation to the Veteran's claim for entitlement 
to service connection for a chronic acquired psychiatric 
disorder is new and material, and, therefore, the claim may 
be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2012).  As discussed in more detail below, sufficient 
evidence is of record to grant the application to reopen the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.  Thus, any errors in 
complying with the notice or assistance requirements with 
respect to that matter are moot.  The claim on the merits 
requires additional development, which is addressed in the 
remand below.   
 


New and Material Evidence 

The Veteran claims that he incurred a psychiatric disorder 
as a result of his military service.  Specifically, the 
Veteran contends that on a nightly basis a fellow service 
member attempted to climb into the Veteran's bunk with the 
intent to sexually assault the Veteran.  In addition, on one 
instance the Veteran fell out of his bunk and hit his head 
while the assailant was attempting to climb into the bed.  
When the Veteran attempted to get away, the assailant cut 
the Veteran with a knife above the eye and/or threw a knife 
at the Veteran when he left the room to get away from the 
assailant.
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a 
duly constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2012).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2012).

The Veteran initially filed a claim for service connection 
in August 1992.  At this time, the Veteran's claim was for 
entitlement to service connection for nervousness and did 
not mention any specific in-service incident or incidents.  
In November 1992, the RO denied the claim, finding that 
there was no evidence of in-service psychiatric symptoms or 
treatment, symptoms or treatment for a psychosis within one 
year of separation from service, and no evidence of a 
currently diagnosed psychiatric disorder.  The Veteran did 
not appeal the denial by submitting a timely NOD or other 
indication of disagreement with the rating decision within 
one year.  The denial of his claim consequently became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2012).  

As a result, a claim for entitlement to service connection 
for a chronic acquired psychiatric disorder, may be 
considered on the merits only if new and material evidence 
has been received since the time of the last final 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The evidence of record at the time of the November 1992 
rating decision consisted of the Veteran's service treatment 
records (STRs) and private treatment records.  

The Veteran's STRs included a normal psychiatric examination 
on enlistment in May 1981 and at that time the Veteran 
denied any psychiatric problems.  In October 1981, the 
Veteran was admitted to the hospital for a "suicide 
gesture," specifically for a probable overdose on Dimetapp 
and Actifed.  The Veteran apparently had stopped breathing 
and CPR had been performed prior to admission.  The 
assessment was alcohol intoxication and ingestion of an 
unknown quantity of Dimetapp.  The final diagnosis on 
discharge was a transient situational disturbance.  The 
Veteran was not required to return for follow-up treatment.  
A January 1982 emergency room treatment record documented a 
laceration over the left eye that was described as having 
been caused by a knife.  There was no discussion as to the 
circumstances of the injury, although the Veteran was noted 
to have consumed 3 beers and 2 gin and Cokes.  The wound was 
cleaned and the wound sutured.  In January 1984, the Veteran 
and his wife were seen for marriage counseling.  The 
precipitating event was that the wife had wanted to go out 
with a girlfriend and the Veteran had opposed the idea.  
There was a history of verbal altercations, but no physical 
violence.    

After service, the Veteran was treated in the emergency room 
in November 1990 after he attempted to hang himself with his 
socks and pants while incarcerated at the local jail.  The 
assessment was ethanol toxicity and attempted hanging with 
questionable asphyxiation.

Evidence received since the November 1992 rating decision 
consists of multiple lay statements from the Veteran, 
personnel records, VA treatment records, and a January 2009 
VA examination report.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when 
determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, 
the Veteran need not present evidence as to each element 
that was a specified basis for the last disallowance, but 
merely new and material evidence as to at least one of the 
bases of the prior disallowance.  See Shade v. Shinseki, 24 
Vet. App. 110 (2010) (holding that it would be illogical to 
require that a claimant submit medical nexus evidence when 
he has provided new and material evidence as to another 
missing element).

The Veteran claims that his current psychiatric problems are 
related to the in-service stressors described above.  For 
evidence to be new and material, it would have to tend to 
show that the Veteran had a current chronic psychiatric 
disorder or in-service treatment for or diagnosis of a 
psychiatric disorder.  The Board finds the evidence received 
since the November 1992 rating decision does.

In that regard, VA treatment records include diagnoses of 
PTSD and depressive disorder not otherwise specified.    

Thus, there is now medical evidence of record suggesting 
that the Veteran has a current chronic acquired psychiatric 
disorder.  Pursuant to the Court's holding in Shade and 
presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the VA treatment records diagnosing 
the Veteran with PTSD and/or depressive disorder, at the 
very least, raise a reasonable possibility of substantiating 
the claim and constitute new and material evidence 
sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board 
finds that additional development is necessary prior to 
adjudication of the claim of entitlement to service 
connection for an acquired psychiatric disorder on the 
merits.


ORDER

New and material evidence having been received, the claim 
for entitlement to service connection for a chronic acquired 
psychiatric disorder is reopened; the appeal is granted to 
this extent only.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits can be reached for 
the issue of entitlement to service connection for an 
acquired psychiatric disorder.

As noted above, the Veteran was afforded a VA examination 
for his claim in January 2009.  The examiner discussed the 
Veteran's alleged personal or sexual assaults in service 
involving the nightly attempts of his fellow service member 
to climb into bed with the Veteran.  In addition, the 
Veteran reported that in one instance he awoke to find the 
same service member trying to pull down the Veteran's 
underwear.  On other occasions, the Veteran claimed to have 
awoken to find the service member lying on top of him and in 
yet another instance the Veteran claimed to have found 
Vaseline in his anus on personal examination after waking.  
The Veteran claimed to have been involved in a fight with 
the service member, wherein he hit his head, sustained a cut 
above the right eyebrow, and had a knife thrown at him as he 
left the room.  The examiner found the Veteran's personal 
presentation "compelling," but concluded that the Veteran's 
statement alone without written or physical evidence was 
insufficient to render an opinion as to the veracity of the 
Veteran's claim.

The Board notes, however, that the examiner failed to note 
or discuss the October 1981 "suicide gesture" involving a 
probable overdose on Dimetapp and Actifed that was 
ultimately diagnosed as a transient situational disturbance.  
In addition, the STRs document a January 1982 knife cut over 
the left eye.  (The Board does recognize that during the 
January 2009 VA examination the Veteran reported that his 
knife wound from the attempted sexual assailant was above 
the right eye.)  In addition, the Veteran was AWOL for 
multiple post-service Army National Guard training dates, 
although these failures to appear may have been due merely 
to an inability to contact the Veteran at his then-current 
address.  

The Board concludes that a remand is required to allow the 
January 2009 VA examiner, or other appropriate medical 
professional, to consider the above evidence to consider 
whether such documentation indicates that the claimed 
personal assault(s) occurred.  See 38 C.F.R. § 3.304(f)(5) 
(2012).

An attempt to obtain any recent VA treatment records from 
May 2008 to the present must also be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from all 
applicable VA medical facilities from May 
2008 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical 
records.

2.  After the above evidence is obtained, 
to the extent available, obtain a 
supplemental opinion from the examiner who 
conducted the January 2009 VA examination.  
If the examiner is not available, obtain 
an opinion from another appropriate 
medical professional.  If the reviewer 
determines that additional examination of 
the Veteran is necessary to provide a 
reliable opinion, such examination should 
be scheduled.  However, the Veteran should 
not be required to report for another 
examination as a matter of course, if it 
is not found to be necessary.  The claims 
file must be made available to and 
reviewed by the reviewer/examiner.  

The examiner/reviewer should offer an 
opinion as to whether he or she believes 
that the claimed assaults actually 
occurred.  In reaching an opinion, the 
examiner should consider whether there is 
evidence of behavior changes in service 
sufficient to corroborate that the claimed 
personal assaults occurred.  Evidence of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  

In this case, the Board notes that the 
evidence of record includes an October 
1981 "suicide gesture" involving a 
probable overdose on Dimetapp and Actifed 
that was ultimately diagnosed as a 
transient situational disturbance; a 
January 1982 knife cut over the left eye 
(the Board does recognize that during the 
January 2009 VA examination the Veteran 
reported that his knife wound from the 
attempted sexual assailant was above the 
right eye); and that the Veteran was AWOL 
for multiple post-service Army National 
Guard training dates (although these 
failures to appear may have been due 
merely to an inability to contact the 
Veteran at his then-current address). 
 
It would be helpful if the 
examiner/reviewer would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner/reviewer must 
provide the underlying reasons for any 
opinion provided.

3.  If reexamination is deemed necessary, 
the Veteran must be advised of the 
importance of reporting to any such 
examination and of the possible adverse 
consequences, to include the denial of his 
claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2012).

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


